ICJ_079_AerialIncident1988_IRN_USA_1991-04-09_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE
AERIAL INCIDENT OF 3 JULY 1988

(ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
OF AMERICA)

ORDER OF 9 APRIL 1991

1991

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE L’INCIDENT AERIEN
DU 3 JUILLET 1988

(REPUBLIQUE ISLAMIQUE D’IRAN c. ETATS-UNIS
D’AMERIQUE)

ORDONNANCE DU 9 AVRIL 1991
Official citation :
Aerial Incident of 3 July 1988 (Islamic Republic of Iran

v. United States of America), Order of 9 April 1991,
LCI. Reports 1991, p.6

Mode officiel de citation:

Incident aérien du 3 juillet 1988 (République islamique d'Iran
c. Etats-Unis d’Amérique), ordonnance du 9 avril 1991,
C.LJ. Recueil 1991, p. 6

 

Sales number 5 9 3
N° de vente :

 

 

 
9 APRIL 1991

ORDER

AERIAL INCIDENT OF 3 JULY 1988

(ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
OF AMERICA)

INCIDENT AERIEN DU 3 JUILLET 1988

(RÉPUBLIQUE ISLAMIQUE D'IRAN c. ÉTATS-UNIS
D’AMERIQUE)

9 AVRIL 1991

ORDONNANCE
1991
9 April
General List
No. 79

INTERNATIONAL COURT OF JUSTICE
YEAR 1991

9 April 1991

CASE CONCERNING THE
AERIAL INCIDENT OF 3 JULY 1988

(ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
OF AMERICA)

ORDER

Present: President Sir Robert JENNINGS; Vice-President Opa; Judges
LACHS, ELIAS, AGO, SCHWEBEL, BEDJAOUI, NI, EVENSEN,
TARASSOV, GUILLAUME, SHAHABUDDEEN, AGUILAR MAWDSLEY,
WEERAMANTRY, RANJEVA; Judge ad hoc AGHAHOSSEINI; Regis-
trar VALENCIA-OSPINA.

The International Court of Justice,

Composed as above,

After deliberation,

Having regard to Article 48 of the Statute of the Court and to Articles 31
and 79 of the Rules of Court,

Having regard to the Order made by the Court on 13 December 1989
fixing 12 June 1990 and 10 December 1990 as time-limits respectively for
the Memorial of the Islamic Republic of Iran and the Counter-Memorial
of the United States of America,

Having regard to the Order made by the President of the Court on
12 June 1990 extending the time-limit for the Memorial to 24 July 1990
and the time-limit for the Counter-Memorial to 4 March 1991;

Whereas on 4 March 1991 the United States of America filed certain
preliminary objections to the jurisdiction of the Court;

4
7 AERIAL INCIDENT OF 3 VII 88 (ORDER 9 IV 91)

Whereas, accordingly, by virtue of the provisions of Article 79, para-
graph 3, of the Rules of Court, the proceedings on the merits are
suspended and a time-limit has to be fixed for the presentation by the
other Party of a written statement of its observations and submissions on
the preliminary objections;

Whereas at a meeting between the Vice-President of the Court and the
representatives of the Parties, held on 28 March 1991, the Islamic Repub-
lic of Iran requested that a time-limit of approximately 8 months be fixed
for such presentation, and the United States of America agreed;

Having taken into account the views of the Parties,
Fixes 9 December 1991 as the time-limit within which the Islamic
Republic of Iran may present a written statement of its observations and

submissions on the preliminary objections raised by the United States
of America; and

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this ninth day of April, one thousand nine
hundred and ninety-one, in three copies, one of which will be placed in the
archives of the Court and the others transmitted to the Government of the
Islamic Republic of Iran and the Government of the United States of
America, respectively.

(Signed) R. Y. JENNINGS,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
